Title: To Thomas Jefferson from Francis Eppes, 14 October 1790
From: Eppes, Francis
To: Jefferson, Thomas



Dr. Sir.
Eppington October 14th. 1790

I am sorry your business when at Richmond was of sutch consequence as to prevent your calling. We were all desirous of seeing you particularly as it was out of our power to visit you, being at present confind by workmen who are reparing our houses added to this our horses are so worn down with wheat treading and other drudgery that they are unfit for so long a journey.
You have been very fortunate in the sale of your Cumberland land, the price is great, I wish you may be equally luckey in the sale of Elk Hill, it will make the balance due old Hanson a mear trifle. I expect to pay my first instalment out of my present crop, and shall this winter sell property to discharge the balance. I think it will not be amis to take time for the payment of Hanbury’s debt, as its very uncertain when we shall receive the money due from Cary’s Estate, and when we do in all probability it will be considerably curtail’d, in the article of interest. I am told the Chancelor has generally done so when it was possible. There is near a thousand pound due from Ruffin on which I have sent out an execution. However those matters are so tedious its impossible for me to say when it will be in hand. Ten thousand thanks for your kindness to Jack. I shou’d prefer his being in your Family to any other situation in the World. When his health will admit of it I will send him to you and after examining him you will be better able to Judge what he is fit for and whatever you think best will be my choice. I am much pleas’d to hear Mr. and Mrs. Randolph will be fix’d so much to their satisfaction and hope when leasure will admit of it they will visit. We shall take the first opportunity of seeing them in next summer. I am with best wishes to you all Dr Sir Your Friend & Servt.

Frans. Eppes

NB. I have been apply’d to in a very pointed manner by Mr. Dobson for your debt due him. I shall be glad to receive your directions on that head. The order on J. Banister Exr. has not produc’d one shilling indeed he has only promis’d to pay one hundred pounds out of the present crop and when that will be in hand is very uncertain.


F. E

